Order entered September 9, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00685-CV

                      ASSOCIATED AIR CENTER LP, ET AL, Appellant

                                                V.

                           TARY NETWORK, LTD, ET AL, Appellee

                        On Appeal from the 162nd Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 10-01620

                                            ORDER
          The Court has reviewed the clerk’s record in this case. The record does not include the

agreed motion to seal court records dated May 15, 2012 and the order sealing court records dated

June 28, 2012. The Court ORDERS Gary Fitzsimmons, District Clerk, to file within five (5)

days of the date of this order a supplemental clerk’s record including the agreed motion to seal

court records and the order sealing court records. The Court DIRECTS the Clerk to transmit

copies of this order electronically to Gary Fitzsimmons, District Clerk and all parties to the

appeal.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE